UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 30, 2012 ELECSYS CORPORATION (Exact name of registrant as specified in its charter) KANSAS 0-22760 48-1099142 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Identification Employer No.) 846 N. Mart-Way Court, Olathe, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (913) 647-0158 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 30, 2012, Elecsys Corporation issued a press release announcing its financial results for the for the fourth quarter and fiscal year ended July 30, 2012.A copy of the press release is furnished under Item 9.01 of this Form 8-K as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (c)EXHIBITS.The following exhibits are filed herewith: 99.1Press Release dated July 30, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant hasduly caused this report to be signedon its behalf by the undersigned hereunto duly authorized. Date:July 30, 2012 ELECSYS CORPORATION By: /s/ Todd A. Daniels Todd A. Daniels Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit NumberDescription 99.1Press release dated July 30, 2012.
